DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 7-8, 13, 22-23 and 25 are amended. Claims 14, 16 and 19-20 are cancelled. Claims 1-2, 4-10, 12-13, 17-18, 21-27, 29 and 94-96 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed on 10/3/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claims 1, 13 and 23, that the combination of Wang, Kang, Batta and Aboul-Magd does not teach or suggest: “a first interface configured to output the at least one first frame for transmission to the two or more first access points”. Examiner respectfully disagrees.

The combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang teaches Based on the above, Wang discloses that the AAP 502 (The apparatus) receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node), wherein said signals contain IDs of all WTRUs (Second wireless node) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs [The transmitting interface of AAPs 502 transmits the “control information 511a” signal to the ATAP 503] (See Par. [111], [120]-[122] and Fig. 5A & 6) Further, Wang discloses AAP 502 and ATAP 503 are parts of two different (BSS) that perform joint transmission, and as stated above, each AP; AAP 502 & ATAP 503, has at least one WTRU associated with it. Therefore, it is suggested by Wang for AAP 502 to communicate with the WTRU associated with ATAP 503. (See Par. [94], [102]-[104], [247] and Fig. 2, 3A & 21B)

Second, the applicant asserts, with respect to claims 1, 13 and 23, that the combination of Wang, Kang, Batta and Aboul-Magd does not teach or suggest: “an apparatus that outputs a third frame for transmission to and obtain one or more transmissions from "the at least one of one or more access terminals”. Examiner respectfully disagrees

The combination of Wang, Kang, Batta and Aboul-Magd, specifically Batta teaches AP 14-2 switches from its normal radio channel (i.e., the radio channel it normally operates on) to the radio channel that WCD 2 is currently communicating on and sends a RSSI data request frame to WCD 2. [An RSSI request [Third frame] triggering collecting information related to scanned channels, is sent directly from AP 14-2 [Apparatus] to the wireless communication device WCD 2 [Access terminals], which is associated to access point 14-1 [First access point]] (See Batta; Par. [6], [37], [40] and Fig. 3)


Finally, the applicant asserts, with respect to claims 1, 13 and 23, that the combination of Wang, Kang, Batta and Aboul-Magd does not teach or suggest: “generating a frame comprising an indication of an order in which the two or more first access points are to perform sounding operations with the one or more access terminals”. Examiner respectfully disagrees.

The combination of Wang, Kang, Batta and Aboul-Magd, specifically Aboul-Magd teaches a coordinated feedback data sequence. The data sequence includes an exchange of data and ACK frames between an AP and a STA. AP2 is the lead AP which sends an initiate CB frame [Message] to AP1. After AP1 acknowledges the initiate CB frame, data exchange starts, where each AP sends data. The APs subsequently collect/request Block ACK (BA) frames by sending BA Request (BAR) frames to their corresponding STAs. The lead AP (AP2) sends its BAR frames first to request the BA frames from its associated STAs. The BAR frames are sent from the APs to the corresponding STAs consecutively in sequence [Indicated Order] (in time). It is possible that the BA frames are also sent back by the STAs in a corresponding sequence. [Therefore, the lead AP sends an initiate CB frame. As shown in Fig. 6, the initiating message, sent by the lead AP includes the order by which participating APs start transmitting their BARs [Sounding Operations]] (See Aboul-Magd; Par. [27]-[30] and Fig. 6)

Therefore, and for the reasons set above, the combination of Wang, Kang, Batta and Aboul-Magd teaches the claimed invention.  The rejection of claims 1-2, 4-10, 12-13, 17-18, 21-27, 29 and 94-96 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1-2, 7-10, 13, 17-18, 21-27 and 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US. Pub. No. 2015/0288427 A1) in view of Kang et al. (US. Pub. No. 2017/0347312 A1) in view of Batta et al. (US. Pub. No. 2010/0246419 A1) and further in view of Aboul-Magd et al. (US. Publication No. 2017/0026853 A1).
Regarding claim 1, Wang discloses an apparatus (See Fig. 5A; Associated Access Point (AAP) 502) for wireless communication (See Par. [111] of Wang for a reference to AAP 502 that participates in the control exchange used for coordinated joint transmission (JT) 500), comprising:
a processing system configured to generate at least one first frame including an invitation to share resources with two or more first access points [(ATAPs) 503] (See Par. [111]-[119] and Fig. 5A & 5B of Wang for a reference to the processing system of the AAP 502 generates and transmits to the assistance access points (ATAP) 503 the “control Information 511a”, which includes a “joint transmission request” that corresponds to an invitation being sent from the AAP 502 to the ATAP 503 in order for the two Aps to perform joint transmission and to share resources identified in the JT request information element (IE)), 
a first interface configured to output the at least one first frame for transmission to the two or more first access points (See Par. [111] and Fig. 5A of Wang for a reference to the transmitting interface of AAPs 502 transmits the “control information 511a” signal to the ATAP 503); and
a second interface configured to obtain, from the two or more first access points (ATAP 503), an identification of one or more second access terminals if the invitation is accepted (See Par. [111], [120]-[122] and Fig. 5A & 6 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First access point), wherein said signals contain IDs of all WTRUs (Second access terminal) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs), wherein the second interface is configured to obtain one or more transmissions from at least one or more access terminals (See Par. [123] and Fig. 5A & 7A of Wang for a reference to the receiving interface of AAP 502/702 receives “Joint Transmission Capability Indication 715a” from all WTRUs that will participate in the joint transmission), Wherein
the processing system is configured to generate at least one third frame to trigger transmission of sounding information (See Par. [146]-[150] and Fig. 10; 1003-1007 of Wang for a reference to sending joint transmission query to ATAPs candidates to obtain channel conditions [Channel conditions is mapped to sounding information] between ATAPs and WTRUs and selecting ATAPs for joint transmission based on ATAPs candidates feedback); wherein the one or more second wireless nodes comprise one or more stations (See Par. [146]-[150] and Fig. 1 of Wang for a reference to the plurality of WTRUs 102a, 102b, 102c that participate in the joint transmission with AAP 502 and ATAP 503), wherein the first basic service set is different than the one or more second basic service sets (See Par. [94], [102]-[104] and Fig. 2 & 3A of Wang for a reference to that each of the aforementioned APs (AAP 502 [The apparatus] and ATAP 503 [The first wireless node]) are parts of two different (BSS) that perform joint transmission); the processing system is further configured to generate a second frame (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node), wherein said signals contain IDs of all WTRUs (second wireless node) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs); and the first interface is further configured to output the second frame for transmission to the two or more first access points (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node)).
Wang does not explicitly disclose wherein the apparatus is part of a first basic service set and the one or more first access points are part of one or more second basic service sets that are different from the first basic service set; wherein the apparatus is configured to be part of a second access point; the one or more access terminals being served by the two or more first access points; and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information; the first interface is configured to output the at least one third frame for transmission directly to the at least one of the one or more access terminals; the second frame comprising an indication of an order in which the two or more first access points are to perform sounding operations with the one or more access terminals.
However, Kang discloses wherein the apparatus is part of a first basic service set and the one or more first access points are part of one or more second basic service sets that are different from the first basic service set (See Par. [106]-[109] and Fig. 8 of Kang for a reference to the first basic service set to which the apparatus [AP1] belongs is BSS1, and the second basic service set to which the first wireless device [AP3] belongs is BSS3); wherein the apparatus is configured to be part of a second access point (See Par. [106]-[108] and Fig. 8 of Kang for a reference to access point AP1 is mapped to the apparatus); the one or more access terminals being served by the two or more first access points (See Par. [106]-[109] and Fig. 8 of Kang for a reference to STA31 [Access Terminal] is associated with [Served by] AP3 [First Access Point], which is a part of the same basic service set [BSS3]); and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information (See Par. [109] and Fig. 8 of Kang for a reference to STA31 [which is mapped to the access terminal] transmits channel scanning information [which is mapped to Sounding Information] to the neighboring access point AP1 [which is mapped to the Apparatus]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing a scheme for efficient discovery of a band and a channel width between adjacent APs using multi-bands to efficiently use a frequency resource. (Kang; Par. [6])
The combination of Wang and Kang does not explicitly disclose the first interface is configured to output the at least one third frame for transmission directly to the at least one of the one or more access terminals; the second frame comprising an indication of an order in which the two or more first access points are to perform sounding operations with the one or more access terminals.
However, Batta discloses the first interface is configured to output the at least one third frame for transmission directly to the at least one of the one or more access terminals (See Par. [6], [37], [40] and Fig. 3; 340 of Batta for a reference to an RSSI request [Third frame] triggering collecting information related to scanned channels, is sent directly from AP 14-2 [Apparatus] to the wireless communication device WCD 2, which is associated to access point 14-1 [First access point]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batta, Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing improved techniques for collecting RSSI information at APs without disrupting the connection of the WCD and its serving AP. (Batta; Par. [14])
The combination of Wang, Kang and Batta does not explicitly disclose the second frame comprising an indication of an order in which the two or more first access points are to perform sounding operations with the one or more access terminals.
However, Aboul-Magd discloses the second frame comprising an indication of an order in which the two or more first access points are to perform sounding operations with the one or more access terminals (See Par. [27]-[30] and Fig. 6 of Aboul-Magd for a reference to the lead AP (AP2) sends an initiate CB frame [Second Frame]. As shown in Fig. 6, the initiating message, sent by the lead AP includes the order by which participating APs start transmitting their BARs [Sounding Operations]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 2, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein the second frame comprising an indication of the at least one of the one or more access terminals (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node), wherein said signals contain IDs of all WTRUs (second wireless node) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs); and

Regarding claim 7, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein the at least one first frame comprises an indication of one or more third wireless nodes that are subject to interference by transmissions from the two or more first access points, the one or more third wireless nodes being part of the first basic service set (See Par. [101], [103] and Fig. 3A- 3C of Wang for a reference to adopting coordinated transmission schemes in both among the nodes belongs to the same BSS and of overlapping BSSs).

Regarding claim 8, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the one or more transmissions are obtained during a distributed transmission opportunity (See Par. [123], [167]-[181] and Fig. 7A, 11-12 of Wang for a reference to messages 715a, 119 and 1218 are transmitted from WTRU (Second Wireless Node) and obtained by the AAP (Claimed Apparatus) as part of the distributed transmission of data to the WTRU during a distributed transmission opportunity);
the processing system is further configured to determine to share the resources with the two or more first access points (See Fig. 7A; 714, 715a & 715b of Wang for a reference to WTRU 701 receives a notification of pending JT session from AAP 702. Based on the JT capability indication transmitted to the AAP 702 & ATAP 703; 715a & 715b respectively, it is determined whether the WTRU 701 will participate in the JT session (Share resources) or not), and generate a first message comprising an indication that a length of the distributed transmission opportunity has been extended based on the determination (See Table 3 & 11 of Wang for a reference to determining the duration of the JT session based on potential information included in joint transmission request (IE)), wherein the distributed transmission opportunity is extended as compared to a transmission opportunity used for transmissions for a single basic service set (See Table 3, 4 & 11 of Wang for a reference to the AAP may include the TXSPEC and TXOP of the ATAP and have a longer duration for joint transmission of an MPDU);
the generation of the at least one first frame including the invitation to share resources is based on the determination to share the resources (See Par. [111]-[119] and Fig. 5A & 5B of Wang for a reference to the processing system of the AAP 502 generates and transmits to the assistance access point (ATAP) 503 the “control Information 511a”, which includes a “joint transmission request” that corresponds to an invitation being sent from the AAP 502 to the ATAP 503 in order for the two Aps to perform joint transmission and to share resources identified in the JT request information element (IE)); and the first interface is configured to output the first message for transmission (See Par. [111] and Fig. 5A of Wang for a reference to the transmitting interface of AAP 502 transmits the “control information 511a” signal to the ATAP 503).

Regarding claim 9, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the one or more transmissions comprise sounding information obtained during a sounding period of the distributed transmission opportunity (See Par. [160] of Wang for a reference to the AAP may provide schedule information for the JTS for the transmission of one or more transmit opportunities using the joint transmission request 1110); and
the processing system is further configured to determine the length of the distributed transmission opportunity based on a duration of the sounding period, the first message comprising an indication of the length of the distributed transmission opportunity (See Par. [160] of Wang for a reference to the schedule information may be referenced to the local timer at either the ATAP or the AAP, or may be referenced to any other timer that is agreed upon. This schedule may be, for example, time and duration or any other type of indication of a period such as, for example, transmit opportunities (TXOPs). The AAP and/or the ATAP may announce such a schedule in their beacons, short beacons, or any other type of frame).

Regarding claim 10, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein the processing system is configured to determine the length of the distributed transmission opportunity based on at least one of: a quantity of the two or more first access points expected to participate in the distributed transmission opportunity; or a quantity of the one or more access terminals scheduled to communicate during the distributed transmission opportunity (See Par. [325]-[326] and Fig. 35 of Wang for a reference to Fig. 35 illustrates the duration field 3502, which is the duration of the JT session, and determined based on UniFi Set Identifier that may be a set of fields indicating the number of participating APs).

Regarding claim 13, Wang discloses an apparatus (See Fig. 5A; WTRU 501) for wireless communication (See Par. [111] of Wang for a reference to WTRU 501 that participates in the control exchange used for coordinated joint transmission (JT) 500), comprising:
a first interface configured to obtain, from a first wireless node, a first frame including an invitation to share resources available at the first access point (See Par. [111]-[119] and Fig. 5A & 5B of Wang for a reference to the processing system of the AAP 502 generates and transmits to the assistance access point (ATAP) 503 the “control Information 511a”, which includes a “joint transmission request” that corresponds to an invitation being sent from the AAP 502 to the ATAP 503 in order for the two Aps to perform joint transmission and to share resources identified in the JT request information element (IE)), a processing system configured to determine whether to accept the invitation to share resources and generate a first frame including an identification of one or more first access terminals if the invitation is accepted, the one or more first access terminals being part of the first basic service set (See Par. [111], [120]-[122] and Fig. 5A & 6 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node), wherein said signals contain IDs of all WTRUs (second wireless node) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs); and
a second interface configured to output the second frame for transmission to the first access point (See Par. [111] and Fig. 5A of Wang for a reference to the transmitting interface of AAP 502 transmits the “control information 511a” signal to the ATAP 503), , wherein the one or more second wireless nodes comprise one or more stations (See Par. [146]-[150] and Fig. 1 of Wang for a reference to the plurality of WTRUs 102a, 102b, 102c that participate in the joint transmission with AAP 502 and ATAP 503), wherein the first basic service set is different than the one or more second basic service sets (See Par. [94], [102]-[104] and Fig. 2 & 3A of Wang for a reference to that each of the aforementioned APs (AAP 502 [The apparatus] and ATAP 503 [The first wireless node]) are parts of two different (BSS) that perform joint transmission). 
Wang does not explicitly disclose wherein the apparatus is part of a first basic service set and the one or more first access points are part of one or more second basic service sets that are different from the first basic service set; wherein the apparatus is configured to be part of a second access point; the one or more access terminals being served by the one or more first access points; and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information; the first interface is configured to obtain, from the first access point, a fourth frame comprising an indication of an order in which the apparatus is to perform sounding operations with respect to one or more other access points;  triggering transmission of sounding information is based on the indication of the order.
However, Kang discloses wherein the apparatus is part of a first basic service set and the one or more first access points are part of one or more second basic service sets that are different from the first basic service set (See Par. [106]-[109] and Fig. 8 of Kang for a reference to the first basic service set to which the apparatus [AP1] belongs is BSS1, and the second basic service set to which the first wireless device [AP3] belongs is BSS3); wherein the apparatus is configured to be part of a second access point (See Par. [106]-[108] and Fig. 8 of Kang for a reference to access point AP1 is mapped to the apparatus); the one or more access terminals being served by the one or more first access points (See Par. [106]-[109] and Fig. 8 of Kang for a reference to STA31 [Access Terminal] is associated with [Served by] AP3 [First Access Point], which is a part of the same basic service set [BSS3]); and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information (See Par. [109] and Fig. 8 of Kang for a reference to STA31 [which is mapped to the access terminal] transmits channel scanning information [which is mapped to Sounding Information] to the neighboring access point AP1 [which is mapped to the Apparatus]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing a scheme for efficient discovery of a band and a channel width between adjacent APs using multi-bands to efficiently use a frequency resource. (Kang; Par. [6])
The combination of Wang and Kang does not explicitly disclose the first interface is configured to obtain, from the first access point, a fourth frame comprising an indication of an order in which the apparatus is to perform sounding operations with respect to one or more other access points;  triggering transmission of sounding information is based on the indication of the order.
However, Batta discloses the first interface is configured to output the at least one third frame for transmission directly to the at least one of the one or more access terminals (See Par. [6], [37], [40] and Fig. 3; 340 of Batta for a reference to an RSSI request [Third frame] triggering collecting information related to scanned channels, is sent directly from AP 14-2 [Apparatus] to the wireless communication device WCD 2, which is associated to access point 14-1 [First access point]); 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batta, Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing improved techniques for collecting RSSI information at APs without disrupting the connection of the WCD and its serving AP. (Batta; Par. [14])
The combination of Wang, Kang and Batta does not explicitly disclose the fourth frame comprising an order in which the apparatus is to perform sounding operations with respect to one or more other access points;  triggering transmission of sounding information is based on the indication of the order.
However, Aboul-Magd discloses the fourth frame comprising an order in which the apparatus is to perform sounding operations with respect to one or more other access points (See Par. [27]-[30] and Fig. 6 of Aboul-Magd for a reference to the lead AP (AP2) sends an initiate CB frame [Second Frame]. As shown in Fig. 6, the initiating message, sent by the lead AP includes the order by which participating APs start transmitting their BARs [Sounding Operations]); triggering transmission of sounding information is based on the indication of the order (See Par. [30] and Fig. 6 of Aboul-Magd for a reference to all APs starts transmitting their BARs based on the order indicated in the initiate CB frame).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 17, the combination of Wang, Kang, Batta does not explicitly disclose wherein the second interface is configured to output the at least one fifth frame for transmission to the one or more access points based on the indication of the order. 
However, Aboul-Magd discloses wherein the second interface is configured to output the at least one fifth frame for transmission to the one or more access points based on the indication of the order (See Par. [30] and Fig. 6 of Aboul-Magd for a reference to all APs starts transmitting their BARs based on the order indicated in the initiate CB frame).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 18, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein at least another one of the one or more access terminals s is part of a third basic service set (See Par. [94], [102]-[104] and Fig. 2 & 3A of Wang for a reference to that each of the aforementioned APs (AAP 502 and ATAP 503) are parts of two different (BSS) that perform joint transmission).

Regarding claim 21, the combination of Wang, Kang and Batta, specifically Wang discloses wherein: the second interface is configured to output the at least one sixth frame for transmission based on the indication of the order (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node)); and
The combination of Wang, Kang and Batta does not explicitly disclose the first interface is configured to obtain, from the first access points, an eighth frame comprising an indication of an order in which the apparatus is to perform acknowledgement operations with respect to one or more access terminals.
However, Aboul-Magd discloses the first interface is configured to obtain, from the first access points, an eighth frame comprising an indication of an order in which the apparatus is to perform acknowledgement operations with respect to one or more access terminals (See Par. [30]-[31] and Fig. 6 of Aboul-Magd for a reference to the lead AP sends an initiate message that includes the order by which the participating APs start transmitting their BARs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 22, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the first frame further comprises an identification of one or more second access terminals that are subject to interference by transmissions from the apparatus, the one or more second access terminals being part of the second basic service set (See Par. [250]-[251] of Wang for a reference to WTRUs may observe sectorized operation or beamformed transmissions from an overlapping BSS or an overlapping BSS, which may interfere with that WTRU's transmission or reception of data packets. APs, WTRUs, or PCPs in overlapping BSSs may record information in received frames that are not addressed to them 2101); and
the determination of whether to accept the invitation to share resources is based on the identification of the one or more second access terminals (See Par. [251]-[252] of Wang for a reference to the AP in the BSS may then receive the beamformed or sectorized reception report 2103. The APs may then construct a transmission conflict list 2105 based on the beamformed or sectorized reception reports and the reported interference contained in those beamformed or sectorized reception reports. The APs may then report the transmission conflict list information with other APs 2106).

Regarding claim 23, Wang discloses apparatus (See Fig. 5A; Associated Access Point (AAP) 502) for wireless communication (See Par. [111] of Wang for a reference to AAP 502 that participates in the control exchange used for coordinated joint transmission (JT) 500), comprising:
a first interface configured to output the at least one first frame for transmission to the one or more first access points (See Par. [111] and Fig. 5A of Wang for a reference to the transmitting interface of AAP 502 transmits the “control information 511a” signal to the ATAP 503); and
a second interface configured to obtain, from the one or more first access points (ATAP 503), an identification of one or more second access terminals if the invitation is accepted (See Par. [111], [120]-[122] and Fig. 5A & 6 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First access point), wherein said signals contain IDs of all WTRUs (Second access terminal) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs), wherein the second interface is configured to obtain one or more transmissions from at least one or more access terminals (See Par. [123] and Fig. 5A & 7A of Wang for a reference to the receiving interface of AAP 502/702 receives “Joint Transmission Capability Indication 715a” from all WTRUs that will participate in the joint transmission), Wherein
the processing system is configured to generate at least one third frame to trigger transmission of sounding information (See Par. [146]-[150] and Fig. 10; 1003-1007 of Wang for a reference to sending joint transmission query to ATAPs candidates to obtain channel conditions [Channel conditions is mapped to sounding information] between ATAPs and WTRUs and selecting ATAPs for joint transmission based on ATAPs candidates feedback); wherein the one or more second wireless nodes comprise one or more stations (See Par. [146]-[150] and Fig. 1 of Wang for a reference to the plurality of WTRUs 102a, 102b, 102c that participate in the joint transmission with AAP 502 and ATAP 503), wherein the first basic service set is different than the one or more second basic service sets (See Par. [94], [102]-[104] and Fig. 2 & 3A of Wang for a reference to that each of the aforementioned APs (AAP 502 [The apparatus] and ATAP 503 [The first wireless node]) are parts of two different (BSS) that perform joint transmission).
Wang does not explicitly disclose wherein the apparatus is configured to be part of an access terminal and is part of the same basic service set as the one of the two or more other access points; wherein the apparatus is configured to be part of a second access point; the one or more access terminals being served by the one or more first access points; and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information; the second interface is configured to output the fourth frame for transmission to the one of the two or more access points; wherein the third frame is obtained from the one of the two or more other access points in an order indicated to the two or more other access points by the access point to perform sounding operations with the apparatus.
However, Kang discloses wherein the apparatus is configured to be part of an access terminal and is part of the same basic service set as the one of the two or more other access points (See Par. [106]-[109] and Fig. 8 of Kang for a reference to the first basic service set to which the apparatus [AP1] belongs is BSS1, and the second basic service set to which the first wireless device [AP3] belongs is BSS3); wherein the apparatus is configured to be part of a second access point (See Par. [106]-[108] and Fig. 8 of Kang for a reference to access point AP1 is mapped to the apparatus); the one or more access terminals being served by the one or more first access points (See Par. [106]-[109] and Fig. 8 of Kang for a reference to STA31 [Access Terminal] is associated with [Served by] AP3 [First Access Point], which is a part of the same basic service set [BSS3]); and the one or more transmissions obtained from the at least one of the one or more access terminals comprise the sounding information (See Par. [109] and Fig. 8 of Kang for a reference to STA31 [which is mapped to the access terminal] transmits channel scanning information [which is mapped to Sounding Information] to the neighboring access point AP1 [which is mapped to the Apparatus]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing a scheme for efficient discovery of a band and a channel width between adjacent APs using multi-bands to efficiently use a frequency resource. (Kang; Par. [6])
The combination of Wang and Kang does not explicitly disclose the second interface is configured to output the fourth frame for transmission to the one of the two or more access points; wherein the third frame is obtained from the one of the two or more other access points in an order indicated to the two or more other access points by the access point to perform sounding operations with the apparatus.
However, Batta discloses the second interface is configured to output the fourth frame for transmission to the one of the two or more access points (See Par. [6], [37], [40] and Fig. 3; 340 of Batta for a reference to an RSSI request [Third frame] triggering collecting information related to scanned channels, is sent directly from AP 14-2 [Apparatus] to the wireless communication device WCD 2, which is associated to access point 14-1 [First access point]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Batta, Kang and Wang. The motivation for combination would be to improving the system’s performance, by providing improved techniques for collecting RSSI information at APs without disrupting the connection of the WCD and its serving AP. (Batta; Par. [14])
The combination of Wang, Kang and Batta does not explicitly disclose wherein the third frame is obtained from the one of the two or more other access points in an order indicated to the two or more other access points by the access point to perform sounding operations with the apparatus.
However, Aboul-Magd discloses wherein the third frame is obtained from the one of the two or more other access points in an order indicated to the two or more other access points by the access point to perform sounding operations with the apparatus (See Par. [27]-[30] and Fig. 6 of Aboul-Magd for a reference to the lead AP (AP2) sends an initiate CB frame [Second Frame]. As shown in Fig. 6, the initiating message, sent by the lead AP includes the order by which participating APs start transmitting their BARs [Sounding Operations]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 24, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein the first interface is configured to obtain a fifth frame based on the first sounding information or the second sounding information (See Par. [111] and Fig. 5A of Wang for a reference to AAP 502 and ATAP 503 may exchange control information 511a and 511b to prepare to conduct multi-AP joint transmission as described above. Control information 511a may include a joint transmission request. Control information 511b may include a joint transmission response).

Regarding claim 25, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the fifth frame is obtained, from the first access point, based on the first sounding information, (See Par. [111], [120]-[122] and Fig. 5A & 6 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node), wherein said signals contain IDs of all WTRUs (second wireless node) that shall receive the joint transmission of said AAP 502 and ATAP 503. The ID field 603 may contain one or more IDs of receiving WTRUs).

Regarding claim 26, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the first interface is configured to obtain a sixth frame comprising a request for acknowledgement (See Par. [163]-[175] of Wang for a reference to AAP 1201 transmits joint transmission request 1210 requesting block acknowledgment from R-WTRU 1203);
the processing system is configured to generate a seventh frame comprising an indication of whether the fifth frame was successfully obtained in response to the request for acknowledgement; and the second interface is configured to output the seventh frame for transmission (See Par. [175]-[181] of Wang for a reference to R-WTRU 1203 transmits ACK 1215 as a response to the JT request).

Regarding claim 27, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the second frame is outputted for transmission during a distributed transmission opportunity (See Par. [123], [167]-[181] and Fig. 7A, 11-12 of Wang for a reference to messages 715a, 119 and 1218 are transmitted from WTRU (Second Wireless Node) and obtained by the AAP (Claimed Apparatus) as part of the distributed transmission of data to the WTRU during a distributed transmission opportunity), the first interface being further configured to obtain a first message comprising an indication that a length of the distributed transmission opportunity has been extended (See Table 3 & 11 of Wang for a reference to determining the duration of the JT session based on potential information included in joint transmission request (IE)), wherein the distributed transmission opportunity is extended as compared to a transmission opportunity used for transmissions for a single basic service set (See Table 3, 4 & 11 of Wang for a reference to the AAP may include the TXSPEC and TXOP of the ATAP and have a longer duration for joint transmission of an MPDU); and
the processing system is configured to determine a time at which to transition to an idle state based on the indication that the length of the distributed transmission opportunity has been extended and transition to the idle state based on the determination (See Fig. 7A; 714, 715a & 715b and Table 3 & 11 of Wang for a reference to WTRU 701 receives a notification of pending JT session from AAP 702. Based on the JT capability indication transmitted to the AAP 702 & ATAP 703; 715a & 715b respectively, it is determined whether the WTRU 701 will participate in the JT session (Share resources) or not. Determining the duration of the JT session based on potential information included in joint transmission request (IE)).

Regarding claim 94, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses the apparatus of claim 1, further comprising: a transmitter configured to transmit the at least one first frame (See Fig. 1B; Transceiver 120); and a receiver configured to receive the identification of the one or more access terminals (See Fig. 1B; Transceiver 120), wherein the apparatus is configured as the second access point (See Fig. 5A; Associated Access Point (AAP) 502).

Regarding claim 95, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses the apparatus of claim 13, further comprising: a receiver configured to receive the first frame (See Fig. 1B; Transceiver 120); and a transmitter configured to transmit the second frame (See Fig. 1B; Transceiver 120), wherein the apparatus is configured as the second access point (See Fig. 5A; Associated Access Point (AAP) 502).

Regarding claim 96, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses the apparatus of claim 23, further comprising: a receiver configured to receive the first frame (See Fig. 1B; Transceiver 120); and a transmitter configured to transmit the second frame (See Fig. 1B; Transceiver 120), wherein the apparatus is configured as the access terminal (See Fig. 5A; WTRU 501).


6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kang et al. in view of Batta et al. in view of Aboul-Magd et al. and further in view of Zhang et al. (US. Publication No. 2017/0294949 A1).
Regarding claim 4, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the processing system is configured to generate at least one fourth frame to be transmitted to one or more wireless nodes, that are part of the first basic service set (See Par. [101], [103] and Fig. 3A- 3C of Wang for a reference to adopting coordinated transmission schemes in both among the nodes belongs to the same BSS and of overlapping BSSs); and
The combination of Wang, Kang, Batta and Aboul-Magd does not explicitly disclose the first interface is configured to output the at least one fourth frame for transmission to the one or more third wireless nodes based on the sounding information such that the transmission of the at least one fourth frame comprises a null beam for each of the at least one of the one or more access terminals.
However, Zhang discloses the first interface is configured to output the at least one fourth frame for transmission to the one or more third wireless nodes based on the sounding information such that the transmission of the at least one fourth frame comprises a null beam for each of the at least one of the one or more access terminals (See Par. [143] and Fig. 11 of Zhang for a reference to AP2 1170 may transmit a poll request 1160, such as a spatial resource sharing request (SS-Req frame) to STAs associated with AP2 1170. AP2 1170 may null directional transmission associated with interfering nodes on the detected SSS. AP2 1170 may null directional transmission associated with AP1 1110 and STA 1120).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang, Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be providing higher area throughput, and substantially improved spectral efficiency, by utilizing the channel medium more efficiently. (Zhang; Par. [87])

Regarding claim 5, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the first interface is configured to output the at least one fifth frame for transmission (See Par. [114], [120]-[122], [158]-[181] and Fig. 5B; 523, Fig. 11-12 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node)).
The combination of Wang, Kang, Batta does not explicitly disclose the processing system is configured to generate at least one fifth frame comprising an indication of an order in which the two or more first access points are to perform acknowledgement operations.
However, Aboul-Magd discloses the processing system is configured to generate at least one fifth frame comprising an indication of an order in which the two or more first access points are to perform acknowledgement operations (See Par. [30]-[31] and Fig. 6 of Aboul-Magd for a reference to the lead AP sends an initiate message that includes the order by which the participating plurality of APs start transmitting their BARs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the system’s throughput, by using coordinated beamforming to eliminate or reduce the interference between devices and allowing multiple devices to simultaneously transmit at the same time. (Aboul-Magd; Par. [25])

Regarding claim 6, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the at least one fifth frame further comprises a request for block acknowledgment from the one or more wireless nodes (See Par. [163]-[175] of Wang for a reference to AAP 1201 transmits joint transmission request 1210 requesting block acknowledgment from R-WTRU 1203); and
the second interface is configured to obtain, from each of the one or more third wireless nodes, at least one sixth frame comprising the block acknowledgement indicating whether the at least one fourth frame was properly received (See Par. [175]-[181] of Wang for a reference to R-WTRU 1203 transmits ACK 1215 as a response to the JT request).

7.	Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Kang et al. in view of Batta et al. in view of Aboul-Magd et al. and further in view of Choi et al. (US. Publication No. 2015/0288428 A1).
Regarding claim 12, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses apparatus of claim 8, wherein the first interface is configured to output the second message for transmission (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node)).
The combination of Wang, Kang, Batta and Aboul-Magd does not explicitly disclose wherein: the processing system is configured to determine a network allocation vector (NAV) period based on the length of the distributed transmission opportunity, and generate a second message comprising an indication of the NAV period. 
However, Choi discloses the processing system is configured to determine a network allocation vector (NAV) period based on the length of the distributed transmission opportunity, and generate a second message comprising an indication of the NAV period (See Par. [69]-[77] and Fig. 3 of Choi for a reference to the participating APs negotiate and determine a coordinated transmit beamforming duration and subsequently the participating APs and other WLAN equipment are setting accordingly their NAVs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi, Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the signal reception performance, by using a transmit beamforming technology when using a plurality of transmit antennas to transmit data. (Choi; Par. [05])

Regarding claim 29, the combination of Wang, Kang, Batta and Aboul-Magd, specifically Wang discloses wherein: the first interface is configured to obtain a message (See Par. [114], [120]-[122] and Fig. 5B; 523 of Wang for a reference to the receiving interface of the AAP 502 receives the “control information 511b” signals being transmitted from ATAP 503 (First wireless node))
The combination of Wang, Kang, Batta and Aboul-Magd does not explicitly disclose the message comprising an indication of a network allocation vector (NAV) period during the distributed transmission opportunity; and the processing system is configured to defer transmissions during the NAV period based on the indication.
However, Choi discloses the message comprising an indication of a network allocation vector (NAV) period during the distributed transmission opportunity; and the processing system is configured to defer transmissions during the NAV period based on the indication (See Par. [69]-[77] and Fig. 3 of Choi for a reference to the participating APs negotiate and determine a coordinated transmit beamforming duration and subsequently the participating APs and other WLAN equipment are setting accordingly their NAVs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi, Aboul-Magd, Batta, Kang and Wang. The motivation for combination would be to improve the signal reception performance, by using a transmit beamforming technology when using a plurality of transmit antennas to transmit data. (Choi; Par. [05])

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US. Pub. No. 2019/0089432 A1) discloses systems and methods for codebook-based uplink (UL) transmission in wireless communications.
Enescu et al. (US. Pub. no. 2013/0223253 A1) discloses methods, apparatuses for realizing a feedback indicator for coordinated multi-point operations of various coordinated multi-point schemes. 
Jeong et al. (US. Pub. no. 2014/0369341 A1) discloses a method and apparatus for transmitting a continuous signal in the electronic device.

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413